                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SHAWN MICHAEL HERRON II,

      Plaintiff,                                 Case No. 17-cv-10091
                                                 Hon. Matthew F. Leitman
v.

JOHN DITCHMAN, et al.,

     Defendants.
____________________________________________________________________/

                                    JUDGMENT

      In accordance with the Order dated September 6, 2017 (ECF #22), the Order

dated August 24, 2018 (ECF #35), and the Order dated December 10, 2018 (ECF #39),

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants and against Plaintiff.

                                            DAVID J. WEAVER
                                            CLERK OF COURT


                                      By:   s/Holly A. Monda
                                            Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: December 10, 2018
Flint, Michigan
